DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to specifically teach or fairly suggest a pluggable optical transceiver module comprising: a proximate end having a form factor with a mechanical and electrical interface compatible with an industry standard module port; a distal end having eight (8) duplex fiber sockets, each socket configured to receive a duplex fiber optic connector coupled to duplex optical fibers for sending and receiving optical signals; and an optical signal processor coupled to the electrical interface of the module and a plurality of optical connections configured between each socket and a corresponding lens in the optical signal processor for: receiving optical signals generated in other optical transceiver modules into said pluggable optical transceiver module; and transmitting optical signals generated in said optical signal processor to other optical transceiver modules.
Specifically, the closest prior art identified by Examiner, e.g. US 10,741,943 B2, US 2021/0231885 A1,  US 10,623,838 B1, US 2021/0333496 A1 , US 2021/0051099 A1, US 2019/0229809 A1, US 2015/0256259 A1, US 10,698,168 B1, and US 2018/0299624 A1, each fails to specifically teach a distal end having eight (8) duplex fiber sockets, each socket configured to receive a duplex fiber optic connector coupled .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026. The examiner can normally be reached Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGUSTIN BELLO/Primary Examiner, Art Unit 2637